DETAILED ACTION
This communication is responsive to the application, filed April 21, 2021.  Claims 1, 3-8, 10, 12-15 and 18-21 are pending in this application.  The applicant has canceled claims 2, 9, 11, 16 and 17.  The applicant has added new claims 18-21.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on June 28, 2017 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 8, 10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0215291 A1) in view of Kim et al. (US 2016/0307645 A1).

As per claim 1:  A memory module comprising: 
one or more error address registers to store addresses of errant memory data stored on the memory module; and

error tracking circuitry to: 
in response to receiving an error inquiry from a host memory controller external to the memory module and the error status indicator being set, send contents of the error address registers to the external host memory controller to allow the external host memory controller to correct the errant memory data stored on the memory module by performing a read and write-back operation based on the contents of the error address registers.
Wang discloses [Fig. 5; 0041-0048] the host controller [error tracking circuitry] checks for the presence of errors for data retrieved from memory.  If an error is found, the controller determines if the error is a single error or a multi-error [error status indicator].  The memory buffer includes an address table, which stores the addresses of the faulty storage cells among the cells of the memory.  These steps are disclosed in Fig. 5 (60-68) without overwriting the memory data.  The memory data is corrected after performing these steps in Fig. 5 (78, 80, 82).
Wang discloses error tracking circuitry, but fails to explicitly disclose sending contents of the error address registers to the external host memory controller to correct the errant memory data based on the contents of the error address registers.  Kim discloses a similar system, which further teaches [Figs. 1 and 2; 0023-0035; claim 13] storing the fail address in a memory register and storing an error flag in the memory register.  The fail address stored in the memory register is read by an external memory controller.  Upon determining the row of the fail address [based on contents of the fail address], remapping of the fail row to the new row [read and write-back operation] is performed.  It is then determined if the short term error correction was successful.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang with that of Kim.  One would have been motivated to send contents of address registers to the external memory controller because it allows the controller to remap the failed row to a new row [Kim; 0023-0035].

As per claim 3:  The memory module of claim 1, wherein the error tracking circuitry is to:
detect that memory data stored at a memory address includes an error; and store the memory address in an error address register when the memory address is not already stored in one of the error address registers of the memory module.
Kim discloses [Fig. 4; (410)] storing error flag bits and repair asses info in augmented register and sending the error flag signal to the controller.  The controller can then access the fail address stored in the register and perform corrective action.

As per claim 4:  The memory module of claim 1, wherein the error status indicator is to indicate to the external host memory controller that an error has been detected for the memory module since a previous error inquiry by the external host memory controller.
Kim discloses [Fig. 4; (410)] storing error flag bits and repair asses info in augmented register and sending the error flag signal to the controller.

As per claim 5:  The memory module of claim 1, wherein the error tracking circuitry is to: 
after sending the contents of the error address registers, remove the addresses of the errant memory data from the memory address registers; and 
after the memory addresses are removed from the error address registers, unset the error status indicator.
Kim discloses [Figs. 1 and 2; 0023-0035; claim 13] storing the fail address in a memory register and storing an error flag in the memory register.  The fail address stored in the memory register is read by an external memory controller.  Upon determining the row of the fail address [based on contents of the fail address], remapping of the fail row to the new row [read and write-back operation] is performed.  It is clear that the fail address and the error flag are removed when it is determined if the short term error correction was successful [remapping complete].

As per claim 7:  The memory module of claim 1, further comprising: 
multiple memory banks; and
wherein the error status indicator and the error address registers are associated with a particular memory bank among the multiple memory banks.
Wang discloses [Fig. 10] the row address and the column address of the error address register are associated with a bank ID of a plurality of banks.

As per claims 8, 10, 12, and 18:  Although claims 8, 10, 12, and 18 are directed towards a method claim, they are rejected under the same rationale as the module claims 1, 3-5, and 7 above.

As per claim 13:  Although claim 13 is directed towards a method claim, it is rejected under the same rationale as the module claims 1, 3-5, and 7 above.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim and further in view of Foster, SR. et al. (US 2011/0066903 A1).

As per claim 6:  The memory module of claim 1, wherein a respective error address register further comprises a counter; and
wherein the error tracking circuitry is to increment the counter when an error is detected for a corresponding memory address stored in the respective error address register.
Wang and Kim disclose error tracking circuitry, but fail to explicitly disclose incrementing a counter when an error is detected.  Foster discloses a similar system, which further teaches [0030] if a memory address has data failures, a counter register will increment with each failure so that the total number of failures will be known.


As per claim 19:  Although claim 19 is directed towards a method claim, it is rejected under the same rationale as the system claim 6 above.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim and further in view of Buch (US 2009/0327638 A1).

As per claim 14:  The method of claim 13, further comprising periodically sending the error inquiry to the memory module at a periodicity set by an error inquiry parameter.
Wang and Kim disclose the method of claim 13, but fail to explicitly disclose periodically sending the inquiry by an error inquiry parameter.  Buch discloses a similar method, which further teaches [0012] a patrol scrub engine is a state machine of a memory controller that may be used to scrub data of an associated memory periodically.  The scrubber is programmed by system software with a range of addresses to scrub [such as error/poison addresses], and a time interval between scrub events [inquiry parameter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang and Kim with that of Buch.  One would have been motivated to periodically send the error inquiry to the memory module because it allows to scrub events of error/poison addresses [Buch; 0012].

As per claim 15:  The method of claim 14, further comprising adjusting the periodicity for the error inquiry to account for a characteristic of a host system implementing the host memory controller.
.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGAR P PATEL/Primary Examiner, Art Unit 2114